HLD-009                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-2770
                                       ___________

                            IN RE: HERNAN NAVARRO,
                                                Petitioner
                       ____________________________________

                       On a Petition for Writ of Mandamus from the
                            District Court of the Virgin Islands
    (Related to D.V.I. Crim. No. 1-99-cr-00016-003 & D.V.I. Civ. No. 1-11-cv-00112)
                        District Judge: Honorable Wilma A. Lewis
                       ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 August 24, 2017
         Before: SMITH, Chief Judge, MCKEE and RENDELL, Circuit Judges

                            (Opinion filed: November 2, 2017)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Hernan Navarro has filed a petition for a writ of mandamus, alleging that the District

Court of the Virgin Islands had failed to rule on his motion filed under 28 U.S.C. § 2255.

On August 31, 2017, the Magistrate Judge entered a Report and Recommendation

concerning Navarro’s § 2255 motion and advised Navarro that he could file objections



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
within fourteen days. Although mandamus may be warranted when a district court’s

“undue delay is tantamount to a failure to exercise jurisdiction,” see Madden v. Myers, 102

F.3d 74, 79 (3d Cir. 1996), the case is now moving forward and we find no reason to grant

the extraordinary relief of mandamus, see In re Diet Drugs Prods. Liab. Litig., 418 F.3d

372, 378 (3d Cir. 2005). We have full confidence that the District Court will rule within a

reasonable time after the expiration of Navarro’s time to submit objections (and any

extension thereof). The petition will thus be denied.




                                            2